 

 

Case 4:19-cv-00068-.]AS Document 10 Filed 03/28/19 Page 1 of 5

 

 

 

 

 

 

 

 

 

 

 

 

 

Name ROBERT J. WILSON /
V F:LED _______ LODGED
Address 2151 N. Avenida Tabica RE@E,VED COPY
Green Va||ey, AZ 85614
0 1
Plaintiff in Propria Persona MAH 2 U 20~9
Teleph°“° 520`982`1658 BY CL%?§T%,§P§;§§,;€W
-~~~ moreme

 

 

 

 

 

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

ROBERT J, WlLSON

Plaintiff, Case NO_ CV 19-0068 TUC JAS
MOTION TO ALLOW
ELECTRONIC FILING
GOVERN|NG BOARD OF MAR|COPA ( ) BY A PARTY APPEARING
l) WITHOUT AN ATTORNEY and
Defendant. ) SUPPORT[NG INFORMATION

)
)

VS.

\./\_/\./\_/\/V\/

I, R°bert J‘ W"S°n , declare that I am the Plaintiff/Defendant
representing myself in this action; that I hereby request permission to electronically file and serve
my documents I state that, upon a showing of good cause below, I am able to comply with the
equipment and rule requirements governing electronic Hling.

In nlrther support of this application, I answer the following questions:

 

 

A.

Case 4:19-cv-00068-.]AS Document 10 Filed 03/28/19 Page 2 of 5

Type of personal computer and related schware/equipment available for use:

Personal computer running a standard platform such as Windows or Mac OSX.
PDF~compatible word processor such as Corel WordPerfect or Microsofc Word
Internet access (high speed is recommended)

A Web browser. Microsoft Internet Explorer 7 .0 or 6.0 or Mozilla Firefox 2 or
1.5 have been tested and certiHed for compatibility with ECF, and are therefore
recommended

PDF conversion software - Adobe Acrobat version 6 or higher (Standard or
Professional) is recommended

Scanner for paper exhibits or other supporting documents which exist only in
paper

Adobe Acrobat Reader is needed for viewing e-filed PDF documents

 

Al| of the above listed items

 

 

 

 

Do you have a personal electronic mailbox of sufficient capacity to send and receive
electronic notice of case related transmissions?

 

 

 

 

 

 

Yes \/ No

 

 

Are you currently or will you be a subscriber to PACER (Public Access to Court
Electronic Records)?

 

 

 

 

 

 

Yes / No

 

 

Have you read and become familiar with the District of Arizona's ECF Administrative
Policies and Procedures Manual?

 

 

Yes v/ No

 

 

 

 

 

 

Are you able to comply with all of the requirements, including the electronic submission
of documents in .pdf, of the District of Arizona's ECF Administrative Policies and
Procedures Manual?

 

 

Yes v/ No

 

 

 

 

 

 

Are you able to comply with the privacy policy of the Judicial Conference of the Um`ted
States and the E-Government Act of 2002?

 

 

 

 

 

 

Yes / No

 

 

 

 

Case 4:19-cv-00068-.]AS Document 10 Filed 03/28/19 Page 3 of 5

DATED this 25 day of Ma'°h .20019

 

Robert J. Wi|son '

 

Your name typed or printed

2151 N. Avenida Tabica
Green Va||ey, AZ 85614

Address
520 982-1658

Telephone Number

 

 

 

 

 

Case 4:19-cv-00068-.]AS Document 10 Filed 03/28/19 Page 4 of 5

PRO SE PARTICIPANT ELECTRONIC CASE FILES REGISTRATION FORM

This form is to be used to register for an account on the District of Arizona’s Electronic Case
Files (ECF) System. Registered users will have privileges to electronically submit documents
and to view and retrieve electronic docket sheets and documents as available for cases assigned to
the ECF system. Filers representing themselves and granted leave to electronically tile must
seek leave to electronically tile in each new case. The following information is required for
registration:

Personal Information

ROBERT Middle Name J~
WILSON

First Name

 

 

Last Name Generation

 

Address 2151 N. Avenida Tabica
Green Valley State AZ Zip Code 85614

520-982-1 658

City
Telephone Number
N/A

 

 

Fax Number

 

Your login and password will be sent to the address entered above. You must enter a valid
e-mail address in order to obtain an ECF login.

E_mail address bobbysvisa@gmai|_com

 

E-mail type:

 

HTML - Recommended for most e-mail clients

 

 

 

 

/ Plain Text - Recommended for older e-mail clients which cannot process HTML e-mail

 

 

Case 4:19-cv-00068-.]AS Document 10 Filed 03/28/19 Page 5 of 5

By submitting this registration form, the undersigned agrees to abide by the following rules:

This ECF system is for use only in cases designated by the United States District Court for the
District of Arizona in which the pro se party has been granted leave to electronically tile. The
ECF system may be used to tile and view electronic documents, docket sheets and notices.
Please visit www.azd.uscourts.gov to register for training

Pursuant to Federal Rule of Civil Procedure ll, every pleading, motion and other paper must be
signed by at least one attorney of record or, if the party is not represented by an attorney, all
papers must be signed by the party. A registered user’s password issued by the Clerk’s Oflice
combined with the identification, serves as and constitutes the registered user’s signature.
Therefore, a registered user must protect and secure the password issued by the Clerk’s Office.
If there is any reason to suspect the password has been compromised in any way, it is the duty and
responsibility of the registered user to immediately notify the Clerk’s Ofl:ice. This should
include the resignation or reassignment of the person with authority to use the password. The
Clerk’s Oflice will immediately delete the password from the electronic iiling system and issue a
new password.

Each registered user desiring to electronically file documents must complete and sign a Pro Se
Participant Electronic Case Files Registration Forrn. Registering as a user constitutes: (l)
consent to receive notice electronically and waiver of the right to receive notice by Hrst class mail
pursuant to Federal Rule of Civil Procedure 5(b)(2)(D); (2) consent to electronic service and
waiver of the right to service by personal service or iirst class mail pursuant to Federal Rule of
Civil Procedure 5(b)(2)(D), except with regard to service of a summons and complaint Waiver
of service and notice by first class mail applies to notice of the entry of an order or judgment
Notice by electronic means is complete as set forth in the Electronic Case Filing Administrative
Policies and Procedures Manual.

A registered user accesses court case information by the court’s lnternet site or through the Public
Access to Court Electronic Records (PACER) Service Center. Although the Clerk’s Oflice
manages the procedures for electronic filing, all electronic public access to case tile documents
occurs through PACER. A PACER login is required in addition to the login and password issued
by the Clerk’s Oflice. To register for PACER, a user must complete the online form or submit a
registration form available on the PACER website http://pacer.osc.uscourts.gg

By this registration the undersigned agrees to abide by all of the rules and regulations in the
Electronic Case Filing Administrative Policies and Procedures Manual currently in effect and any
changes or additions that may be made to such administrative procedures in the future.

Date March 25, 2019

S/ Robert J. Wi|son
Participant Signature

 

 

Type your full name, preiixed with “s/”, in the field above to acknowledge that you have read and
understand the information in this document

 

